FILED
                           NOT FOR PUBLICATION
                                                                            AUG 18 2022
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


MITCHELL TAEBEL,                                 No.   21-16919

              Plaintiff-Appellant,               D.C. No.
                                                 2:21-cv-01294-ROS-CDB
 v.

COUNTY OF MARICOPA; DOUG                         MEMORANDUM*
DUCEY, AZ Governor; MARK
BRNOVICH, Attorney General, AZ
Attorney General; MARICOPA COUNTY
OFFICE OF PUBLIC DEFENSE
SERVICES; MARICOPA COUNTY
PUBLIC DEFENDER’S OFFICE;
DONALD J. TRUMP; WILLIAM G.
MONTGOMERY,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                           Submitted August 16, 2022 **
                             San Francisco, California


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Mitchell Taebel appeals pro se from the district court’s judgment and order

of dismissal for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii). Taebel

brought suit under 42 U.S.C. § 1983 against various government officials

following his arrest and detention. We dismiss the appeal.

      Taebel’s Opening Brief does not comply with the briefing rules set forth in

Federal Rule of Appellate Procedure 28, Ninth Circuit Rule 28-1, or Ninth Circuit

Rule 28-2. Taebel did not even use the Ninth Circuit’s Informal Opening Brief

form. See 9th Cir. R. 28-1(c). In addition, while we are not required to consider

the merits, even construing Taebel’s Opening Brief liberally,1 it does not make a

meritorious argument, and the district court did not err2 in dismissing his Second

Amended Complaint. See N/S Corp. v. Liberty Mut. Ins. Co., 127 F.3d 1145,

1146–47 (9th Cir. 1997); Greenwood v. F.A.A., 28 F.3d 971, 977 (9th Cir. 1994).

      Thus, we strike Taebel’s Opening Brief and dismiss the appeal. See N/S

Corp., 127 F.3d at 1146–47; Stevens v. Sec. Pac. Nat’l. Bank, 538 F.2d 1387, 1389




      1
          Blaisdell v. Frappiea, 729 F.3d 1237, 1241 (9th Cir. 2013).
      2
          Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).

                                          2                                   21-16919
(9th Cir. 1976); cf. Carter v. Comm’r., 784 F.2d 1006, 1008–09 (9th Cir. 1986).

      DISMISSED.




                                         3                                  21-16919